DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the data packet content” on line 10 and “the time difference” on lines 12 and 13.
Claims 2,3, and 10-13 are rejected because they depend on claim 1.
Claim 10 is also rejected based on lack of positive antecedent basis of “The data transmission or receiving interface” on line 1, and “the time difference” on lines 2 and 3.
Claim 11 is also rejected based on lack of positive antecedent basis of “The data transmission or receiving interface” on line 1.
Claim 12 is also rejected based on lack of positive antecedent basis of “The data transmission or receiving interface” on line 1. Claim 12 is also rejected because it is not clear what is meant by “the cycle T has a duration of less than 50 ns, prefereably substantially 10 ns” on line 3.

Claims 5-9 are rejected because they depend on claim 4.
Claim 8 is also rejected based on lack of positive antecedent basis of “the output contents of the shift registers”.
Claim 14 is rejected based on lack of positive antecedent basis of “the data packet content” on line 11 and “the time difference” on lines 13 and 14.
Claim 15 is rejected based on lack of positive antecedent basis of “the data packet content” on line 11 and “the time difference” on lines 13 and 14.

Conclusion
The examiner considered the EPO action in the corresponding application (EP 20 17 0104) but does not believe that the cited reasoning would be proper under U.S. practice.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It appears that the Schat patent (10,565,156 B1) is drawn to a similar system using a two wire bus rather than a four wire bus. Since the inventor of that patent is one of the joint inventors of the instant application and it was published Feb. 18, 2020 it is not considered prior art under the 35 USC 102(b)(1)(A) grace period exception.
The Schat application (2020/0349988 A1) is the publication of serial number 16/837,368. The examiner notes that a double patenting rejection was made by the examiner in that application with the instant application. However, there appear to be some significant differences in the claims that would not have been obvious, such as the use of three lines in the data bus and six times stamps rather than four as well as the limitations directed to all signals changing state in the first half of the cycle.
Matsuzaki shows a four wire bus for transmission between ICs.
Lim et al. shows clock data recovery using data signal edges.
Reynolds et al. shows recovering clock signals from data transmissions.
Remple et al. shows a four wire bus linking ICs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185